Citation Nr: 0906500	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depressive 
disorder, claimed as depression.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 
1967.    

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

The Board directs the attention of the RO to the Veteran's 
November 2008 statement regarding shrapnel in his foot.  The 
Veteran may wish to pursue a claim of entitlement to service 
connection for a shrapnel injury of the foot.  The matter is 
referred to the RO for any clarification or development 
deemed appropriate.

In July 2008, the Board remanded the appeal to obtain 
additional development in the form of a new examination.  The 
requested development has been accomplished and the appeal is 
ready for appellate review.


FINDING OF FACT

A major depressive disorder, claimed as depression, was not 
manifested during service or for many years following 
service, and is not shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

A major depressive disorder, claimed as depression, was not 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Discussion

The Veteran seeks service connection for depression.  He 
attributes his disability to escorting the bodies of 
servicemen from Vietnam during active duty.  He also alleges 
in his June 2004 statements that the current operations in 
Iraq and Afghanistan are bringing back painful memories of 
Vietnam.

A review of the evidence of record fails to show that service 
connection for the Veteran's major depressive disorder, 
claimed as depression, is warranted.  The Veteran's disorder 
did not begin in service and is in no way related to any 
event of service.

The Veteran's service treatment records shows no complaint, 
finding, or treatment of a depressive disorder or depression.  
In fact, the record shows that a diagnosis of a depressive 
disorder was first recorded in 2004, approximately 37 years 
after the Veteran's separation from service.  The Veteran 
stated he had sought informal counseling from religious 
ministers; however he did not submit any statements or 
documents regarding this counseling.  See June 2006 
statement.  The absence of documented complaints of and 
treatment for depression from 1967 and 2004 weighs against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Also, there is no competent medical evidence that causally 
links the diagnosis of depressive disorder to service.  The 
post service treatment reports and the October 2008 VA 
examination are negative in this regard.  In fact, after 
reviewing the veteran's claims file, subjective history and 
physical examination findings, the 2008 examiner concluded 
"that it is less likely than not that any manifested 
depression had its onset during or is in any way the result 
of his active duty."  This opinion is of great probative 
value.  It is based on a thorough review of the record, the 
veteran's subjective recollections, objective examination 
findings, and it is consistent with other independent 
evidence of record.

The Board acknowledges that in November 2004, VA arranged for 
the veteran to be examined in order to determine the nature 
and etiology of any depression found.  The pertinent 
impression was that the veteran had a history of depression 
that could be traced back, among other various factors, to 
his time spent escorting fallen soldiers back to the United 
States.  The veteran added his most difficult experience was 
evacuating the body of his deceased three month old son.  The 
examiner noted that the veteran began substance dependence in 
an effort to "ameliorate his service-connected depression."  
He further noted that the veteran has suffered socially and 
has remained "chronically underemployed."  The examiner 
assumed, without explanation, that the veteran's depression 
was service connected.  In this regard, the Board finds the 
2004 opinion is based on an inaccurate factual basis and is 
inconsistent with other independent evidence of record.  As 
such, the opinion is of no probative value and is 
insufficient to establish service connection.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406 (1995).

To the extent that the Veteran relates his depressive 
disorder to service, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The Veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates his current major depressive disorder 
to service does not constitute medical evidence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only credible medical evidence to 
support its finding, as there is no favorable medical 
evidence that the Veteran's major depressive disorder is 
related to service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in October 2004 before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence may be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also asked to inform VA of any additional 
information or evidence that VA should have, and was asked to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Letters dated March 2006 and October 
2006 provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
January 2007 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for major depressive disorder, 
claimed as depression, is denied, any questions regarding a 
disability rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded VA examinations in November 
2004 and October 2008 to determine the nature and etiology of 
the major depressive disorder. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Service connection for major depressive disorder, claimed as 
depression, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


